                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NELSON CARLOS DELGADO,                             Case No. 17-cv-06614-HSG
                                   8                     Petitioner,                        ORDER GRANTING
                                                                                            ADMINISTRATIVE MOTION TO FILE
                                   9             v.                                         REDACTED JUROR VOIR DIRE
                                  10     SHAWN HATTON,                                      Re: Dkt. No. 31
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Respondent’s administrative motion seeking leave to file the

                                  14   redacted juror voir dire as Respondent’s Exhibit O is GRANTED. The redacted portion of the

                                  15   juror voir dire transcripts located at Dkt. No. 31 at 3–9 is filed as Respondent’s Exhibit O.

                                  16          This order terminates Dkt. No. 31.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 8/1/2019

                                  19                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
